EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Clinton on 2/8/21.
The application has been amended as follows: 
(Currently Amended) A method of a base station in a wireless communication system, the method comprising: 
receiving feedback information from a plurality of terminals; and
scheduling the plurality of terminals based on the feedback information, 
wherein the scheduling of the plurality of terminals comprises:
scheduling a first group of terminals in an overload state and a second group of terminals in an under-load state among the plurality of terminals so that a throughput for the first group of terminals is reduced and a delay quality of service (QoS) for the second group of terminals is satisfied, 
scheduling at least one terminal for a first carrier, 
determining a delay value of transmit packets for each of the plurality of terminals based on the scheduling of the at least one terminal for the first carrier, and
scheduling the plurality of terminals for a second carrier, based on the 
delay value of the transmit packets for each of the plurality of terminals.

5. (Cancelled)

In claim 6, please replace “claim 5” with “claim 1”.

7. (Currently Amended) An apparatus of a base station in a wireless communication system, the apparatus comprising:
a transceiver configured to receive feedback information from a plurality of
terminals; and
at least one processor configured to schedule the plurality of terminals based
on the feedback information,
wherein the at least one processor is further configured to:
schedule a first group of terminals in an overload state and a second
group of terminals in an under-load state among the plurality of terminals so
that a throughput for the first group of terminals is reduced and a delay quality
of service (QoS) for the second group of terminals is satisfied,
schedule at least one terminal for a first carrier,
determine a delay value of transmit packets for each of the plurality of
terminals based on the scheduling of the at least one terminal for the first
carrier, and
schedule the plurality of terminals for a second carrier, based on the
delay value of the transmit packets for each of the plurality of terminals.

14. (Cancelled)

In claim 15, please replace “claim 14” with “claim 7”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/28/19.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/19 and 5/28/19 has been considered by the examiner.


Allowable Subject Matter
Claims 1-4, 6-13 and 15-18 (renumbered 1-16) are allowed.

Claims 1-4, 6-13 and 15-18 (renumbered 1-16) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … scheduling a first group of terminals in an overload state and a second group of terminals in an under-load state among the plurality of terminals so that a throughput for the first group of terminals is reduced and a delay quality of service (QoS) for the second group of terminals is satisfied, scheduling at least one terminal for a first carrier, determining a delay value of transmit packets for each of the plurality of terminals based on the scheduling of the at least one terminal for the first carrier, and scheduling the plurality of terminals for a second carrier, based on the delay value of the transmit packets for each of the plurality of terminals…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Taneja et al (Pub No: 2003/0198204). Taneja teaches a method for detecting channel conditions for certain users and scheduling them based on the conditions.  Taneja teaches users above and below pre-specified thresholds and weight values for certain flows with excess services being reduced and flow weight for non-achieving flows is increased. Taneja does not teach scheduling a first group of terminals in an overload state and a second group of terminals in an under-load state among the plurality of terminals so that a throughput for the first group of terminals is reduced and a delay quality of service (QoS) for the second group of terminals is satisfied, scheduling at least one terminal for a first carrier, determining a delay value of transmit packets for each of the plurality of terminals based on the scheduling of the at least one terminal for the first carrier, and scheduling the plurality of terminals for a second carrier, based on the delay value of the transmit packets for each of the plurality of terminals.

The second closest prior art of record is Park et al (Pub No: 2005/0085235). Park teaches a method for a BS receiving variances of channel data rates and arranges the channels according to the variances so as to satisfy the required data rates of the traffic for the MSs.  Park does not teach scheduling a first group of terminals in an overload state and a second group of terminals in an under-load state among the plurality of terminals so that a throughput for the first group of terminals is reduced and a delay quality of service (QoS) for the second group of terminals is satisfied, scheduling at least one terminal for a first carrier, determining a delay value of transmit packets for each of the plurality of terminals based on the scheduling of the at least one terminal for the first carrier, and scheduling the plurality of terminals for a second carrier, based on the delay value of the transmit packets for each of the plurality of terminals.
The third closest prior art of record is Liu et al (Pub No: 2007/0218918). Liu teaches a method for calculating the required load for a certain RF carrier. Determining if the carrier will be overloaded and if so skipping the scheduling of a user on that carrier for the instant round of scheduling.  Liu does not teach scheduling a first group of terminals in an overload state and a second group of terminals in an under-load state among the plurality of terminals so that a throughput for the first group of terminals is reduced and a delay quality of service (QoS) for the second group of terminals is satisfied, scheduling at least one terminal for a first carrier, determining a delay value of transmit packets for each of the plurality of terminals based on the scheduling of the at least one terminal for the first carrier, and scheduling the plurality of terminals for a second carrier, based on the delay value of the transmit packets for each of the plurality of terminals.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469